DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from applicant on 11/30/2021.
Claims 1-13 are canceled.
Claims 14-26 are amended.
5.	Claims 14-26 are remaining in the application.
6.	The amended Specification is accepted.
Examiner’s Amendment
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	For claims 14 and 16-18:
	On line 2 of each claim, the term “axel” has been changed to – axle -.
Allowable Subject Matter
8.	Applicant’s amendment is deemed sufficient to overcome the rejections presented in the Non Final Rejection mailed on 9/24/2021.  Therefore, the remaining claims 14-26 are allowed.
Reasons for Allowance
9.	The prior art does not disclose, teach or suggest:
The claimed automatic release system on a supply or tug vessel, comprising a towing hook supported on a vertical axel, for receipt of a towing hawser, and a releasing unit for releasing the towing hawser from the towing hook, wherein a registration unit is installed above a towing hook working area, said registration unit being a tiltable or liftable hoop plate, where the registration unit, under influence of vertical angular movement in a towing hawser's horizontal direction in relation to the towing hook, triggers release of the releasing unit.
As specifically claimed by applicant.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
11.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
12/07/2021